UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7668


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LATRENDA DINOTE FLEMING,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:10-cr-00449-AJT-1)


Submitted:   January 21, 2014             Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Latrenda Dinote Fleming, Appellant Pro Se.    Paul Nathanson,
OFFICE OF THE UNITED STATES ATTORNEY, Karen Ledbetter Taylor,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Latrenda Dinote Fleming appeals the district court’s

order denying her self-styled Fed. R. Crim. P. 36 motion.                We

have     reviewed   the   record   and   find   no    reversible     error.

Accordingly, we affirm the district court’s order.             See United

States    v.   Fleming,   No.   1:10-cr-00449-AJT-1    (E.D.   Va.    filed

Sept. 10, 2013; entered Sept. 11, 2013).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                     2